 

Exhibit 10.1

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) between Eloxx
Pharmaceuticals, Inc. (the “Company”), and Robert Ward (the “Executive”) is
dated as of December 26, 2017 and shall become effective on December 26, 2017
(the “Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires the Executive to provide employment services to the
Company, and wishes to provide the Executive with certain compensation and
benefits in return for such employment services; and

 

WHEREAS, the Executive wishes to be employed by the Company and to provide
employment services to the Company in return for certain compensation and
benefits;

 

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                  EMPLOYMENT TERM. The Company hereby offers to employ the
Executive, and the Executive hereby accepts employment by the Company, upon the
terms and conditions set forth in this Agreement, during the period commencing
on the Effective Date and ending on the date of the termination of the
Executive’s employment in accordance with Section 7 below (the “Employment
Term”). The Executive shall be employed at will, meaning that either the Company
or the Executive may terminate this Agreement and the Executive’s employment at
any time, for any reason or no reason, with or without cause, subject to the
terms of this Agreement.

 

2.                  POSITION & DUTIES.

 

(a)               Except as provided in Section 2(b) below, the Executive shall
serve as the Chairman and Chief Executive Officer of the Company and its US
subsidiary, Eloxx Pharmaceuticals U.S. Sub, Inc. during the Employment Term. As
Chairman and Chief Executive Officer, the Executive shall have such duties,
authorities and responsibilities as are commensurate with the position of
Chairman and Chief Executive Officer and such other duties and responsibilities
as the Company’s Board of Directors (the “Board”) shall designate that are
consistent with the Executive’s position as Chairman and Chief Executive
Officer.

 

(b)               During the Employment Term, the Executive agrees to devote his
full business time, attention and energies to the performance of all of the
lawful duties, responsibilities and authority that may be assigned to him
hereunder. Nothing contained in this Agreement will preclude the Executive from
(i) devoting time to personal and family investments, (ii) serving as a director
of any not-for-profit company, (iii) serving as a director for Akari
Therapeutics and any other for-profit company that is approved by the Board
(such approval not to be unreasonably withheld) or (iv) from participating in
charitable or industry associations, in each case, provided that such activities
or services do not (x) materially interfere with the Executive’s performance of
duties hereunder or (y) violate the terms of the Confidentiality Agreement (as
defined below).

 



1.

 

 

(c)               During the Employment Term, the Executive shall serve as a
member of the Board, and the Executive agrees to serve as a member of the Board
without additional compensation. Upon the Executive’s termination of employment
from the Company for any reason, unless otherwise specified in a written
agreement between the Executive and the Company, the Executive will be deemed to
have resigned from all offices, directorships, and other employment positions if
any, then held with the Company or any of its affiliates, and agrees to take all
actions reasonably requested by the Company to effectuate the foregoing.

 

(d)               During the Employment Term, the Executive’s principal place of
employment shall be the Company’s offices in Waltham, Massachusetts, subject to
customary business travel consistent with the Executive’s duties and
responsibilities.

 

3.                  BASE SALARY. The Company agrees to pay the Executive a base
salary (the “Base Salary”) at an annual rate of US$450,000. Following the
successful consummation of the first transaction or series of related
transactions in which the Company sells securities for capital raising purposes
which results in gross proceeds to the Company of at least US$30,000,000, but in
no event earlier than January 2019, the Base Salary shall be increased to an
annual rate of US$500,000. The Base Salary will be payable bimonthly in
accordance with the regular payroll practices of the Company. The Executive’s
Base Salary shall be subject to review by the Board (or a committee thereof) at
least annually and may be increased, but not decreased, from time to time by the
Board. The base salary as determined herein from time to time shall constitute
“Base Salary” for purposes of this Agreement.

 

4.                  BONUSES.

 

(a)               ANNUAL BONUS. With respect to each full calendar year during
the Employment Term, the Executive shall be eligible to earn an annual,
performance-based bonus (an “Annual Bonus”) with a target bonus value equal to
fifty percent (50%) of the Executive’s Base Salary (the “Target Bonus”) based
upon the achievement of performance targets, which shall be established by the
Board (or a committee thereof) in consultation with the Executive within the
first 90 days of each calendar year during the Employment Term, with the actual
amount of the Annual Bonus for a particular year determined by the Board (or a
committee thereof) in its discretion. The Board (or a committee thereof) shall
consider the Executive’s performance from the Effective Date through December
31, 2017 in addition to the Executive’s performance in the 2018 calendar year
when determining the Executive’s Annual Bonus for the 2018 calendar year.
Subject to Section 8 below, in order to be eligible for an Annual Bonus, the
Executive must remain employed for the entire calendar year for which the
performance targets will have been set. Any Annual Bonus earned by the Executive
will be paid no later than March 15 of the calendar year immediately following
the calendar year in which the Annual Bonus is being measured. The Executive’s
Target Bonus shall be subject to review by the Board (or a committee thereof) at
least annually and may be increased, but not decreased, from time to time by the
Board.

 

(b)               TRANSACTION BONUSES. In addition, the Executive may earn
transaction bonuses as follows: (i) a bonus of US$200,000 following the
consummation of a first transaction between the Company and a strategic
pharmaceutical company and (ii) a bonus of US$200,000 following the successful
consummation of a fundraising by the Company which exceeds US$10,000,000, in
each case, as determined by the Board, in its reasonable discretion. Each such
transaction bonus will be payable to the Executive at the next regular payroll
date following such determination by the Board, but in no event later than sixty
(60) days following the consummation of the applicable transaction.

 



2.

 

 

5.                  EQUITY COMPENSATION. The Company will grant to the Executive
on the Effective Date (the “Grant Date”) equity compensation awards for shares
of the Company’s common stock (“Common Stock”) pursuant to the Executive’s
inducement award plan (the “Executive’s Plan”) as provided in clauses (a)
through (d) below. The Executive’s Plan incorporates the terms of this Agreement
applicable to the grants and is otherwise consistent with the terms of the Eloxx
Pharmaceuticals Ltd. Share Ownership and Option Plan (2013), as amended, with
respect to any subject matter not covered herein.

 

(a)               PERFORMANCE AWARDS. A stock option to purchase a number of
shares of Common Stock representing 0.07% of the Outstanding Shares at a price
per share equal to the per share fair market value of the Common Stock, as
determined by the Board, on the Grant Date (the “Performance Option”), and an
award of restricted stock units for a number of shares of Common Stock
representing 0.07% of the Outstanding Shares (the “Performance Shares” and,
together with the Performance Option, the “Performance Awards”), that will vest
and become exercisable or payable, respectively, in full upon the date the Board
determines, in its reasonable discretion, that the first successful completion
of a Phase-2B study with respect to any indication, subject to the Executive’s
continued employment with the Company through the date of such Board
determination. For purposes of this Agreement, “Outstanding Shares” shall mean
the fully-diluted number of shares of Common Stock outstanding on the Effective
Date, including shares issuable upon exercise or conversion of outstanding stock
options, restricted stock units, warrants or other convertible securities.

 

(b)               TIME-VESTING AWARDS. A stock option to purchase a number of
shares of Common Stock representing 2.0% of the Outstanding Shares at a price
per share equal to the fair market value of such Common Stock, as determined by
the Board, on the Grant Date (the “Time-Vesting Option”), and an award of
restricted stock units for a number of shares of Common Stock representing 2.0%
of the Outstanding Shares (the “Time-Vesting Shares” and, together with the
Time-Vesting Option, the “Time-Vesting Awards”), that will vest and become
exercisable or payable, respectively, with respect to 1/3 of the shares on the
first anniversary of the Effective Date of this Agreement and with respect to an
additional 1/12 of the shares on each quarterly anniversary of the Effective
Date thereafter, subject to the Executive’s continued employment with the
Company through each such date. In addition, the vesting of the Time-Vesting
Awards, and any future stock options, restricted stock units or other equity
compensation awards granted to the Executive, shall be accelerated and become
fully vested and exercisable or payable, respectively, as follows: (i)
immediately prior to a Significant Event (as defined below) and (ii) following
the first successful competition of a Phase 3 study (defined as a clinical trial
designed to meet FDA standards for a pivotal study in which the primary endpoint
of the study is achieved) with respect to any indication. For the purposes of
this Agreement, each of the following shall be a “Significant Event”: (a) any
consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation, other than a transaction in which the
holders of Common Stock (on an as converted basis) immediately prior thereto
have the same, or substantially similar, proportionate ownership of Common Stock
(on an as converted basis) of the surviving corporation immediately after the
transaction and a transaction in which the holders of Common Stock (on an as
converted basis) immediately prior thereto own a majority of the voting power of
the surviving corporation; or (b) any sale, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets or all or substantially all of the outstanding and issued shares of the
Company.

 



3.

 

 

(c)       ANNUAL AWARDS. Each year, the Executive will be eligible for annual
awards of stock options and or restricted stock units as determined by the
Board. Nothing herein shall be construed as an obligation to grant such awards,
which shall be subject to the sole discretion of the Board.

 

(d)       TAX WITHHOLDING. At Executive’s request, the Company will withhold
from the shares of Common Stock otherwise payable to Executive with respect to
vested portions of the Performance Shares and/or the Time-Vesting Shares the
number of whole shares of Common Stock required to satisfy the applicable tax
withholding obligation, the number of shares so withhold to be determined by the
Company based on the fair market value of the Common Stock on the date the
Company is required to withhold.

 

6.                  EMPLOYEE BENEFITS.

 

(a)               BENEFIT PLANS. The Executive shall be entitled to participate
in all employee benefit plans that the Company generally makes available to its
senior executives (other than severance plans) from time to time, including any
group health plans, dental plans, life, disability and AD&D insurances, a 401(k)
plan, tuition reimbursement, recreation allowance, parking or public
transportation and various types of paid time off, subject to the terms and
conditions of such benefit plans. The Company shall adopt vision, health, dental
and 401(k) plans no later than April 1, 2018. Until the Company does have such
plans adopted, the Company will reimburse the Executive for 100% of the cost of
COBRA insurance coverage from Executive’s prior employer, as well as for costs
of dental treatments otherwise covered by the Executive’s current dental plan.

 

(b)               VACATION. The Executive shall be entitled to twenty (20) days
of paid vacation per year, in accordance with the Company’s vacation policy;
provided that the Executive shall be entitled to twenty-five (25) days of paid
vacation per year after three (3) full calendar years of employment. Vacation
may be taken at such times as the Executive elects with due regard to the needs
of the Company.

 

(c)               BUSINESS EXPENSES. The Company will reimburse the Executive
for all reasonable business expenses incurred by the Executive in connection
with the discharge of his duties for the Company, subject to the Company’s
expense reimbursement policy in effect from time to time.

 

(d)               INDEMNIFICATION. The Company shall indemnify the Executive to
the maximum extent that its officers, directors and employees are entitled to
indemnification pursuant to the Company’s Certificate of Incorporation and
Bylaws for any acts or omissions by reason of being a director, officer or
employee of the Company as of the Effective Date. At all times during the
Employment Term, the Company shall maintain in effect a director and officers
liability insurance policy with the Executive as a covered officer and director.

 



4.

 

 

7.                  TERMINATION. The Executive’s employment and the Employment
Term shall terminate on the first of the following to occur:

 

(a)               DISABILITY. Upon the 30th day following the Executive’s
receipt of notice of the Company’s intention to terminate the Executive’s
employment due to Disability (as defined in this Section 7(a)); provided that,
the Executive has not returned to full-time performance of his duties within
30 days after receipt of such notice. If the Company determines in good faith
that the Executive’s Disability has occurred during the term of this Agreement,
it will give the Executive written notice of its intention to terminate his
employment.  For purposes of this Agreement, “Disability” shall mean the
Executive’s inability to substantially perform the essential duties of his job
with or without reasonable accommodation on a full-time basis for 180 calendar
days during any consecutive twelve-month period or for 90 consecutive days as a
result of incapacity due to mental or physical illness.

 

(b)               DEATH. Automatically on the date of death of the Executive.

 

(c)               CAUSE. Immediately upon written notice by the Company to the
Executive of a termination for Cause. “Cause” shall mean (i) the Executive’s
commission of an act of fraud, embezzlement or theft against the Company or its
subsidiaries; (ii) the Executive’s conviction of, or a plea of no contest to, a
felony; (iii) willful nonperformance by the Executive (other than by reason of
illness) of his material duties as an employee of the Company, which, to the
extent it is curable by the Executive, is not cured within thirty (30) days
after written notice thereof is given to the Executive by the Company; (iv) the
Executive’s material breach of this Agreement or any other material agreement
between the Executive and the Company or any of its subsidiaries, including the
Confidentiality Agreement, which, to the extent it is curable by the Executive,
is not cured within thirty (30) days after written notice thereof is given to
the Executive by the Company; or (v) the Executive’s gross negligence, willful
misconduct or any other act of willful disregard for the Company’s or any of its
subsidiaries’ best interests, which, to the extent it is curable by the
Executive, is not cured within thirty (30) days after written notice thereof is
given to the Executive by the Company.

 

(d)               WITHOUT CAUSE. Upon written notice by the Company to the
Executive no earlier than eighteen (18) months after the Effective Date of an
involuntary termination without Cause and other than due to death or Disability.

 

(e)               GOOD REASON. “Good Reason” for the Executive to terminate the
Executive’s employment hereunder shall mean the occurrence of any of the
following conditions during the Employment Term without the Executive’s express
written consent; provided that any resignation by the Executive due to any of
the following conditions shall only be deemed for Good Reason if: (i) the
Executive gives the Company written notice of the intent to terminate for Good
Reason within sixty (60) days following the first occurrence of the condition(s)
that the Executive believes constitutes Good Reason, which notice shall describe
such condition(s); (ii) the Company fails to remedy, if remediable, such
condition(s) within thirty (30) days following receipt of the written notice
(the “Cure Period”) of such condition(s) from the Executive; and (iii) the
Executive actually resigns his employment within the first thirty (30) days
after expiration of the Cure Period:

 



5.

 

 

(1)               any material reduction by the Company of the Executive’s Base
Salary or Target Bonus as initially set forth herein or as the same may be
increased from time to time;

 

(2)               any material diminution in the Executive’s duties, title,
responsibilities or authority;

 

(3)               a requirement that the Executive report to a corporate officer
or employee instead of reporting directly to the Board, other than any such
requirement following a Significant Event;

 

(4)               any material breach of this Agreement, including a breach of
the Company’s obligations under Section 5 or Section 12(b);

 

(5)               a requirement that the Executive relocate to a principal place
of employment more than seventy-five (75) miles from Waltham, Massachusetts; or

 

(6)               the Company’s removal or failure to appoint the Executive as a
member of the Board, other than any such failure or removal following a
Significant Event.

 

(f)                WITHOUT GOOD REASON. The Executive shall provide two (2)
weeks’ prior written notice (the “Transition Period”) to the Company of the
Executive’s intended termination of employment without Good Reason (“Voluntary
Termination”). During the Transition Period, the Executive shall assist and
advise the Company in any transition of business, customers, prospects, projects
and strategic planning, and the Company shall pay the pro rata portion of the
Executive’s Base Salary and benefits through the end of the Transition Period.
The Company may, in its sole discretion, upon written notice to the Executive,
make such termination of employment effective earlier than the expiration of the
Transition Period (“Early Termination Right”), but it shall pay the pro rata
portion of the Executive’s Base Salary and benefits through the earlier of: the
end of the Transition Period, or the date that the Executive accepts employment
or a consulting engagement from a third party.

 

8.                  CONSEQUENCES OF TERMINATION. Any termination payments made
and benefits provided under this Agreement to the Executive shall be in lieu of
any termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or its
affiliates as may be in effect from time to time. Subject to satisfaction of
each of the conditions set forth in Section 9, the following amounts and
benefits shall be due to the Executive:

 

(a)               DISABILITY. Upon employment termination due to Disability, the
Company shall pay or provide the Executive: (i) any unpaid Base Salary through
the date of termination and any accrued vacation; (ii) reimbursement for any
unreimbursed expenses owed to Executive; and (iii) all other payments and
benefits to which the Executive is entitled under the terms of any applicable
compensation arrangement or benefit, equity or other plan or program, including
but not limited to any applicable insurance benefits, payable on the next
regularly scheduled Company payroll date following the date of termination or
earlier if required by applicable law (collectively, “Accrued Amounts”). In
addition, upon the Executive’s termination due to Disability, the Company shall
pay the amounts described in Sections 8(d)(3) and 8(d)(4) to the Executive.

 



6.

 

 

(b)               DEATH. In the event the Employment Term ends on account of the
Executive’s death, the Executive’s estate (or to the extent a beneficiary has
been designated in accordance with a program, the beneficiary under such
program) shall be entitled to any Accrued Amounts, including but not limited to
proceeds from any Company sponsored life insurance programs. In addition, upon
the Executive’s death, the Company shall pay the amounts described in Sections
8(d)(3) and 8(d)(4) to the Executive’s estate.

 

(c)               TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the
Executive’s employment should be terminated (i) by the Company for Cause, or
(ii) by the Executive without Good Reason, the Company shall pay to the
Executive any Accrued Amounts only, and shall not be obligated to make any
additional payments to the Executive.

 

(d)               TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the
Executive’s employment by the Company is terminated by the Company other than
for Cause (and not due to Disability or death) or by the Executive for Good
Reason, other than in circumstances described in Section 8(e), then the Company
shall pay or provide the Executive with the Accrued Amounts and subject to
compliance with Section 11:

 

(1)               continued payment of the Executive’s Base Salary as in effect
immediately preceding the last day of the Employment Term for a period of twelve
(12) months following the termination date (the “Salary Severance Period”) in
accordance with the Company’s ordinary payroll practices (for purposes of
calculating the Executive’s severance benefits, the Executive’s Base Salary
shall be calculated based on the rate in effect prior to any material reduction
in Base Salary that would give the Executive the right to resign for Good Reason
(as provided in Section 7(e)(1)));

 

(2)               if the Executive timely elects continued coverage under COBRA
for himself and his covered dependents under the Company’s group health plans
following such termination, then the Company shall pay the COBRA premiums
necessary to continue the Executive’s and his covered dependents’ health
insurance coverage in effect on the termination date until the earliest of (i)
twelve (12) months following the termination date (the “COBRA Severance
Period”); (ii) the date when the Executive becomes eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment; or (iii) the date the Executive ceases to be eligible for COBRA
continuation coverage for any reason, including plan termination (such period
from the termination date through the earlier of (i)-(iii), the “COBRA Payment
Period”). Notwithstanding the foregoing, if at any time the Company determines
that its payment of COBRA premiums on the Executive’s behalf would result in a
violation of applicable law (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of paying COBRA premiums pursuant to
this Section 8(d)(2), the Company shall pay the Executive on the last day of
each remaining month of the COBRA Payment Period, a fully taxable cash payment
equal to the COBRA premium for such month, subject to applicable tax withholding
(such amount, the “Special Severance Payment”), such Special Severance Payment
to be made without regard to the Executive’s payment of COBRA premiums. Nothing
in this Agreement shall deprive the Executive of his rights under COBRA or ERISA
for benefits under plans and policies arising under his employment by the
Company.

 



7.

 

 

(3)               in the event that the Executive’s employment is terminated
after December 31 of any performance year, but prior to the Annual Bonus payment
date for such performance year, the Executive shall receive: (i) the amount of
the Annual Bonus as determined by the Board in good faith for the performance
year immediately prior to the year in which the Executive’s termination occurs
if the Company has not determined the amount of the Executive’s Annual Bonus as
of the date of the Executive’s termination; or (ii) the amount of the Annual
Bonus as already determined by the Board in good faith for the performance year
immediately prior to the year in which the Executive’s termination occurs if the
Company has already determined the amount of the Executive’s Annual Bonus as of
the date of the Executive’s termination, payable in either case as a lump sum at
the same time annual bonuses are paid to the Company’s executives generally, but
no later than March 15 of the calendar year immediately following the calendar
year in which the Annual Bonus is being measured;

 

(4)               in the event that the Executive’s employment is terminated:
(i) on or before the date Annual Bonus performance goals are established for the
performance year in which the Executive’s termination occurs, the Executive
shall receive a pro-rata portion of the Executive’s Target Bonus for the
performance year in which the Executive’s termination occurs, with such pro-rata
portion calculated based upon the number of days that the Executive was employed
during such performance year divided by the total number of days in such
performance year; or (ii) after the date Annual Bonus performance goals are
established for the performance year in which the Executive’s termination occurs
(but on or before December 31 of such performance year), the Executive shall
receive a pro-rata portion of the Executive’s Target Bonus for the performance
year in which the Executive’s termination occurs, with such pro-rata portion
calculated based upon the Executive’s achievement of performance goals as
determined by the Board in good faith, payable in either case as a lump sum
payment on the Company’s first ordinary payroll date occurring on or after the
General Release effective date (namely, the date it can no longer be revoked) or
as soon thereafter as is reasonable practicable thereafter; and

 

(5)               twenty-five percent (25%) of the shares subject to all stock
options, restricted stock units and other equity awards then held by the
Executive shall vest and become exercisable or payable, as applicable. In
addition, the time period that the Executive may have to exercise any stock
options shall be extended for a period equal to the shorter of (i) nine (9)
months or (ii) the remaining term of the award.

 

(e)               TERMINATION WITHOUT CAUSE OR FOR GOOD REASON FOLLOWING A
SIGNIFICANT EVENT. If the Executive’s employment by the Company is terminated by
the Company other than for Cause (and not due to Disability or death), or by the
Executive for Good Reason, in either case on or within twenty-four (24) months
immediately following a Significant Event, then the Company shall pay or provide
the Executive with the Accrued Amounts and all of the benefits described in
Section 8(d) above, subject to compliance with Section 11; provided that: (i)
the Salary Severance Period defined in Section 8(d)(1) shall be increased to a
total of eighteen (18) months following the termination date; (ii) the COBRA
Severance Period defined in Section 8(d)(2) shall be increased to a total of
eighteen (18) months following the termination date; (iii) in lieu of the
pro-rata bonus described in Section 8(d)(4), the Company shall pay the Executive
the full Target Bonus for the performance year in which the Executive’s
termination occurs, payable as a lump sum payment on the Company’s first
ordinary payroll date occurring on or after the General Release effective date
(namely, the date it can no longer be revoked); and (iv) in lieu of the vesting
acceleration described in Section 8(d)(5), all of the outstanding unvested
shares subject to stock options, restricted stock units and other equity awards
then held by the Executive shall become fully vested and become exercisable or
payable, as applicable, and the time period that the Executive may have to
exercise any stock options shall be extended for a period equal to the shorter
of (i) twelve (12) months or (ii) the remaining term of the award.

 



8.

 

 

9.                  CONDITIONS. Any payments or benefits made or provided
pursuant to Section 8 (other than Accrued Amounts) are subject to the
Executive’s (or, in the event of the Executive’s death, the beneficiary’s or
estate’s, or in the event of the Executive’s Disability, the guardian’s):

 

(a)               compliance with the provisions of Section 11 hereof;

 

(b)               delivery to the Company of the executed Agreement and General
Release (the “General Release”), which shall be in the form attached hereto as
Appendix A (with such changes therein or additions thereto as needed under then
applicable law to give effect to its intent and purpose) within 21 days
following the date of termination of employment, and permitting the General
Release to become effective in accordance with its terms; and

 

(c)               delivery to the Company of a resignation from all offices,
directorships and fiduciary positions with the Company, its affiliates and
employee benefit plans, by no later than 90 days following termination of
employment.

 

Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement (other than Accrued Amounts) shall
not be due until after the expiration of any revocation period applicable to the
General Release without the Executive having revoked such General Release, and
any such amounts shall be paid or commence being paid to the Executive on the
Company’s first ordinary payroll date occurring on or after the expiration of
such revocation period without the occurrence of a revocation by the Executive
(or such later date as may be required under Section 18 or the final sentence of
this Section 9). Nevertheless (and regardless of whether the General Release has
been executed by the Executive), upon any termination of Executive’s employment,
Executive shall be entitled to receive any Accrued Amounts, payable after the
date of termination in accordance with the Company’s applicable plan, program,
policy or payroll procedures. Notwithstanding anything to the contrary in this
Agreement, if any severance pay or benefits are deferred compensation under
Section 409A (as defined below), and the period during which the Executive may
sign the General Release begins in one calendar year and ends in another, then
the severance pay or benefit shall not be paid or the first payment shall not
occur until the later calendar year.

 



9.

 

 

10.              SECTION 4999 EXCISE TAX.

 

(a)               If any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Internal Revenue Code of 1986,
as amended (the “Code”)) to or for the benefit of the Executive, whether paid or
payable pursuant to this Agreement or otherwise (“Payment”) would (i) constitute
a parachute payment” within the meaning of Section 280G of the Code, and (ii)
but for this sentence, be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Company shall cause to be determined,
before any amounts of the Payment are paid to the Executive, which of the
following two alternative forms of payment shall be paid to the Executive: (i)
payment in full of the entire amount of the Payment (a “Full Payment”), or (ii)
payment of only a part of the Payment so that the Executive receives the largest
payment possible without the imposition of the Excise Tax (a “Reduced Payment”).
A Full Payment shall be made in the event that the quotient obtained by dividing
(i) the excess of (a) the Full Payment, over (b) the Reduced Payment, by (ii)
the Reduced Payment, is greater than ten percent (10%). A Reduced Payment shall
be made in the event that the quotient obtained by dividing (i) the excess of
(a) the Full Payment, over (b) the Reduced Payment, by (ii) the Reduced Payment,
is less than or equal to ten percent (10%). If a Reduced Payment is made, (i)
the Payment shall be paid only to the extent permitted under the Reduced Payment
alternative, and the Executive shall have no rights to any additional payments
and/or benefits constituting the Payment, and (ii) reduction in payments and/or
benefits shall occur in the following order: (1) reduction of cash payments;
(2) reduction of other benefits paid to the Executive ; (3) cancellation of
accelerated vesting of equity awards other than stock options; and (4)
cancellation of accelerated vesting of stock options. Any reductions in payments
to be made shall be made with respect to payments in inverse order of the
scheduled dates or times for the payment.

 

(b)               If it is determined that the Payment would result in an Excise
Tax, the Company shall pay and the Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) from the Company in an amount that
after the payment of all taxes (including, without limitation, (i) any income or
employment taxes, (ii) any interest or penalties imposed with respect to such
taxes, and (iii) any additional excise tax imposed by Section 4999 of the Code)
on the Gross-Up Payment, the Executive shall retain an amount equal to the full
Excise Tax. In no event shall any such Gross-Up Payment or any payment of any
income or other taxes to be paid by the Company under this Section 10 be made
later than the end of the Executive’s taxable year next following the
Executive’s taxable year in which the Executive remits the related taxes. For
purposes of determining the amount of the Gross-Up Payment, the Executive shall
be deemed to have: (x) paid federal income taxes at the highest marginal rate of
federal income and employment taxation for the calendar year in which the
Gross-Up Payment is to be made, and (y) paid applicable state and local income
taxes at the highest rate of taxation for the calendar year in which the
Gross-Up Payment is to be made, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.
Except as otherwise provided herein, the Executive shall not be entitled to any
additional payments or other indemnity arrangements in connection with the
Payment or the Gross-Up Payment.

 

(c)               The independent registered public accounting firm engaged by
the Company for general audit purposes as of the day prior to the effective date
of the Significant Eventshall make all determinations required to be made under
this Section 10. If the independent registered public accounting firm so engaged
by the Company is serving as accountant or auditor for the individual, entity or
group effecting the Significant Event, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

 



10.

 

 

(d)               The independent registered public accounting firm engaged to
make the determinations hereunder shall provide its calculations, together with
detailed supporting documentation, to the Company and the Executive within
fifteen (15) calendar days after the date on which the Executive’s right to a
Payment is triggered (if requested at that time by the Company or the Executive)
or such other time as requested by the Company or the Executive. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and the Executive.

 

11.              CONFIDENTIALITY AND POST-EMPLOYMENT OBLIGATIONS. As a condition
of employment, the Executive agrees to execute and abide by the Company’s
current form of Confidentiality and Non-Competition Agreement (“Confidentiality
Agreement”), which may be amended by the parties from time to time without
regard to this Agreement. The Confidentiality Agreement contains provisions that
are intended by the parties to survive and do survive termination of this
Agreement.

 

12.              ASSIGNMENT.

 

(a)               The Executive may not assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the
Company.

 

(b)               This Agreement shall be binding upon and inure to the benefit
of the Company and its successors, assigns and legal representatives. The
Company will require any acquiror or successor of the Company in any merger,
consolidation, sale, or acquisition of the Company, or a similar transaction to
assume the Company’s obligations under this Agreement, and any failure to do so
shall constitute a material breach of this Agreement.

 

13.              NOTICE. For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given (a) on the date of delivery if delivered
by hand, (b) on the date of transmission, if delivered by confirmed facsimile,
(c) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows: If to the
Executive: at the address (or to the facsimile number) shown on the records of
the Company.

 

If to the Company:

 

Eloxx Pharmaceuticals, Inc.

950 Winter Street

Waltham, MA 02451

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

11.

 

 



14.              SECTION HEADINGS; INCONSISTENCY. The section headings used in
this Agreement are included solely for convenience and shall not affect, or be
used in connection with, the interpretation of this Agreement. If there is any
inconsistency between this Agreement and any other agreement (including but not
limited to any option, stock, long-term incentive or other equity award
agreement), plan, program, policy or practice (collectively, “Other Provision”)
of the Company the terms of this Agreement shall control over such Other
Provision.

 

15.              SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity of unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

16.              COUNTERPARTS. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instruments. One or more counterparts of this
Agreement may be delivered by facsimile, with the intention that delivery by
such means shall have the same effect as delivery of an original counterpart
thereof.

 

17.              MISCELLANEOUS. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or director of the
Company as may be designated or authorized by the Board. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. This Agreement
together with all exhibits hereto and the Confidentiality Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein. No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Commonwealth of Massachusetts without regard to its conflicts
of law principles.

 

18.              SECTION 409A.

 

(a)               Notwithstanding anything to the contrary herein, the following
provisions apply to the extent severance benefits provided herein are subject to
Section 409A of Code and the regulations and other guidance thereunder and any
state law of similar effect (collectively “Section 409A”). Severance benefits
payable upon a termination of employment shall not commence until Executive has
a “separation from service” for purposes of Section 409A. Each installment of
severance benefits is a separate “payment” for purposes of Treas. Reg. Section
1.409A-2(b)(2)(i), and the severance benefits are intended to satisfy the
exemptions from application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However, if such
exemptions are not available and Executive is, upon separation from service, a
“specified employee” for purposes of Section 409A, then, solely to the extent
necessary to avoid adverse personal tax consequences under Section 409A, the
timing of the severance benefits shall be delayed until the earlier of (i) six
(6) months and one day after Executive’s separation from service, or (ii)
Executive’s death. Any payment or benefit otherwise payable or to be provided in
the six (6) month period following separation from service that is not so paid
or provided by reason of this Section 18 shall be accumulated and paid or
provided in a single lump sum, as soon as practicable (and in all events within
15 days) after the date that is six (6) months after Executive’s separation from
service (or, if earlier, as soon as practicable, and in all events within 15
days, after the date of Executive’s death).

 



12.

 

 

(b)               It is intended that this Agreement shall comply with the
requirements of Section 409A, and any ambiguity contained herein shall be
interpreted in such manner so as to avoid adverse personal tax consequences
under Section 409A. Notwithstanding the foregoing, the Company shall in no event
be obligated to indemnify the Executive for any taxes or interest that may be
assessed by the IRS pursuant to Section 409A of the Code on payments made
pursuant to this Agreement.

 

19.              MITIGATION OF DAMAGES. In no event shall the Executive be
obliged to seek other employment or take any other action by way of mitigation
of the severance benefits payable to the Executive under any of the provisions
of this Agreement, nor shall the amount of any severance benefit hereunder be
reduced by any compensation earned by the Executive as a result of employment by
another employer, except as set forth in this Agreement.

 

20.              REPRESENTATIONS. The Executive represents and warrants to the
Company that the Executive has the legal right to enter into this Agreement and
to perform all of the obligations on the Executive’s part to be performed
hereunder in accordance with its terms and that the Executive is not a party to
any agreement or understanding, written or oral, which could prevent the
Executive from entering into this Agreement or performing all of the Executive’s
obligations hereunder. The Executive further represents and warrants that he has
been advised to consult with an attorney and that he has been represented by the
attorney of his choosing during the negotiation of this Agreement (or chosen not
to be so represented), that he has consulted with his attorney before executing
this Agreement (or chosen not to consult an attorney), that he has carefully
read and fully understand all of the provisions of this Agreement and that he is
voluntarily entering into this Agreement.

 

21.              NON-DISPARAGEMENT. Both during and after the Employment Term,
the Executive and the Company (through its officers and directors) agree not to
disparage the other party, and the other party’s officers, directors, employees,
shareholders, affiliates and agents, in any manner likely to be harmful to them
or their business, business reputation or personal reputation; provided that
both the Executive and the Company may respond accurately and fully to any
question, inquiry or request for information when required by legal process and
provided further that nothing in this Section 21 shall preclude any party from
making truthful statements that are reasonably necessary or to enforce or defend
the party’s rights under this Agreement.

 

22.              WITHHOLDING. The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 



13.

 

 

23.              SURVIVAL. The respective obligations of, and benefits afforded
to, the Company and the Executive which by their express terms or clear intent
survive termination of the Executive’s employment with the Company, including,
without limitation, the provisions of Sections 8 through 26, inclusive, of this
Agreement, will survive termination of the Executive’s employment with the
Company, and will remain in full force and effect according to their terms.

 

24.              AGREEMENT OF THE PARTIES. The language used in this Agreement
will be deemed to be the language chosen by the parties hereto to express their
mutual intent. Neither the Executive nor the Company shall be entitled to any
presumption in connection with any determination made hereunder in connection
with any arbitration, judicial or administrative proceeding relating to or
arising under this Agreement.

 

25.              DISPUTE RESOLUTION. In the event of any controversy, dispute or
claim between the parties under, arising out of or related to this Agreement
(including but not limited to, claims relating to breach, termination of this
Agreement, or the performance of a party under this Agreement) whether based on
contract, tort, statute or other legal theory (collectively referred to
hereinafter as “Disputes”), the parties shall follow the dispute resolution
procedures set forth below. Any Dispute shall be finally settled by arbitration
in accordance with the Employment Arbitration Rules & Procedures of JAMS
(“JAMS”) then in force, and that the arbitration hearings shall be held in
Boston, Massachusetts. The parties agree to (i) appoint an arbitrator who is
knowledgeable in employment and human resource matters and, to the extent
possible, the industry in which the Company operates, and instruct the
arbitrator to follow substantive rules of law; (ii) require the testimony to be
transcribed; and (iii) require the award to be accompanied by findings of fact
and a statement of reasons for the decision. The arbitrator shall have the
authority to permit discovery, to the extent deemed appropriate by the
arbitrator, upon request of a party, but such discovery process shall continue
for no more than thirty (30) days. The arbitrator shall have no power or
authority to add to or detract from the written agreement of the parties. If the
parties cannot agree upon an arbitrator within ten (10) days after demand by
either of them, either or both parties may request JAMS name a panel of five (5)
arbitrators. The Company shall strike the names of two (2) off this list; then,
the Executive shall strike two (2) of the remaining names; and the remaining
name shall be the arbitrator. The Company and the Executive shall each pay for
their own attorneys’ fees and expenses and their pro rata share of the JAMS fees
and expenses. Any award shall be final, binding and conclusive upon the parties
and a judgment rendered thereon may be entered in any court having jurisdiction
thereof. This Section shall not limit the right of any party to sue for
injunctive relief for a breach of the obligations of this Agreement.

 

[signature page follows]

 

14.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first written above.

 



  ELOXX PHARMACEUTICALS, INC.                   By: /s/ Silvia Noiman     Dr.
Silvia Noiman     Its:   Chief Executive Officer and Director                  
EXECUTIVE                     /s/ Robert Ward   Robert Ward



 

[Signature Page to Employment Agreement]

 

 

APPENDIX A

 

FORM OF RELEASE

 

AGREEMENT AND GENERAL RELEASE

 

Eloxx Pharmaceuticals, Inc. (the “Company”) and Robert Ward (“Executive”) agree:

 

1.                  Last Day of Employment. Executive’s last day of employment
with Employer was [INSERT DATE] (the “Termination Date”). In addition, effective
as of the Termination Date, Executive ceased to serve as the Chairman and Chief
Executive Officer of the Company and its affiliates and ceased to be eligible
for any benefits or compensation from the Company and its affiliates other than
as specifically provided in Section 8 of the Executive Employment Agreement
between the Company and Executive dated as of December 26, 2017 (the “Employment
Agreement”). Executive further acknowledges and agrees that from and after the
date Executive executes this Agreement and General Release, Executive will not
represent (and since the Termination Date the Executive has not represented) the
Executive as being a director, employee, officer, trustee, agent or
representative of the Company or its affiliates for any purpose. In addition,
effective as of Termination Date, Executive resigns from all offices,
directorships, trusteeships, committee memberships and fiduciary capacities held
with, or on behalf of, the Company and its affiliates or any benefit plans of
the Company and its affiliates. These resignations will become irrevocable as
set forth in Section 3 below.

 

2.                  Consideration. The parties acknowledge that this Agreement
and General Release is being executed in accordance with Section 9 of the
Employment Agreement.

 

3.                  Revocation. Executive may revoke this Agreement and General
Release for a period of seven (7) calendar days following the day Executive
executes this Agreement and General Release. Any revocation within this period
must be submitted in writing to the Company and state, “I hereby revoke my
acceptance of our Agreement and General Release.” The revocation must be
personally delivered to the Chairman of the Board, Eloxx Pharmaceuticals Ltd.,
950 Winter Street, Waltham, MA 02451, or his designee. This Agreement and
General Release shall become effective and irrevocable on the eighth (8th) day
after Executive executes it, unless earlier revoked by Executive in accordance
with this Section 3 (the “Effective Date”).

 

4.                  General Release of Claims. (A) Executive and the Executive’s
heirs, executors, administrators, successors and assigns (collectively referred
to throughout this Agreement as “Employee”) knowingly and voluntarily release
and forever discharge the Company and its affiliates, subsidiaries, divisions,
benefit plans, successors and assigns in such capacity, and the current, future
and former employees, officers, directors, trustees and agents thereof
(collectively referred to as “Employer”) from any and all actions, causes of
action, contributions, indemnities, duties, debts, sums of money, suits,
controversies, restitutions, understandings, agreements, promises, claims
regarding stock, stock options or other forms of equity compensation,
commitments, damages, fees and liabilities, responsibilities and any and all
claims, demands, executions and liabilities of whatsoever kind, nature or
description, oral or written, known or unknown, matured or unmatured, suspected
or unsuspected at the present time, in law or in equity, whether known and
unknown, against Employer, which the Employee has, has ever had or may have as
of the date of Executive’s execution of this Agreement and General Release,
including, but not limited to, any alleged violation of:




1

 

 

-Title VII of the Civil Rights Act of 1964, as amended;

 

-The Civil Rights Act of 1991;

 

-Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

-The Employee Retirement Income Security Act of 1974, as amended;

 

-The Immigration Reform and Control Act, as amended;

 

-The Americans with Disabilities Act of 1990, as amended;

 

-The Age Discrimination in Employment Act of 1967, as amended;

 

-The Older Workers Benefit Protection Act of 1990;

 

-The Worker Adjustment and Retraining Notification Act, as amended;

 

-The Occupational Safety and Health Act, as amended;

 

-The Family and Medical Leave Act of 1993;

 

-The Massachusetts Wage Act;

 

-Massachusetts anti-discrimination laws, M.G.L Chapter 151B- Any wage payment
and collection, equal pay and other similar laws, acts and   statutes of the
Commonwealth of Massachusetts or the United States;

 

-Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

 

-Any public policy, contract, tort, or common law; or

 

-Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

 

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s express rights or
claims for accrued vested benefits under any employee benefit plan, policy or
arrangement maintained by Employer or under COBRA; (ii) Employee’s rights under
the provisions of the Employment Agreement which are intended to survive
termination of employment; (iii) Employee’s rights as a stockholder; or (iv) any
rights of the Executive to indemnification as a Director or Officer of the
Company.

 



2

 

 

5.                  No Claims Permitted. Employee waives Executive’s right to
file any charge or complaint against Employer arising out of Executive’s
employment with or separation from Employer before any federal, state or local
court or any state or local administrative agency, except where such waivers are
prohibited by law (with the understanding that that this Agreement and General
Release bars the Executive from recovering monetary relief from Employer in
connection with any charges or complaints which are not waived hereunder).

 

Furthermore, nothing in this Agreement or General Release and Waiver of Claims
prohibits Executive from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. Executive does
not need the prior authorization of the Company to make any such reports or
disclosures and Executive is not required to notify the Company that Executive
has made such reports or disclosures.

 

6.                  Affirmations. Employee affirms Executive has not filed, has
not caused to be filed, and is not presently a party to, any claim, complaint,
or action against Employer in any forum. Employee further affirms that the
Executive has been paid and/or has received all compensation, wages, bonuses,
commissions, and/or benefits to which Executive may be entitled and no other
compensation, wages, bonuses, commissions and/or benefits are due to Executive,
except as provided in Section 8 of the Employment Agreement. Employee also
affirms Executive has no known workplace injuries.

 

7.                  Cooperation; Return of Property. Employee agrees to
reasonably cooperate with Employer and its counsel in connection with any
investigation, administrative proceeding or litigation relating to any matter
that occurred during Executive’s employment in which Executive was involved or
of which Executive has knowledge. Employer will reimburse the Employee for any
reasonable out-of-pocket travel, delivery or similar expenses incurred in
providing such service to Employer. Employee represents that Employee has
returned to Employer all property belonging to Employer, including but not
limited to any leased vehicle, laptop, cell phone, keys, access cards, phone
cards and credit cards, provided that Executive may retain, and Employer shall
cooperate in transferring, Executive’s cell phone number and Executive’s
personal rolodex and other address books.

 

8.                  Governing Law and Interpretation. This Agreement and General
Release shall be governed and conformed in accordance with the laws of the
Commonwealth of Massachusetts without regard to its conflict of laws provisions.
In the event Employee or Employer breaches any provision of this Agreement and
General Release, Employee and Employer affirm either may institute an action to
specifically enforce any term or terms of this Agreement and General Release.
Should any provision of this Agreement and General Release be declared illegal
or unenforceable by any court of competent jurisdiction and should the provision
be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect. Nothing herein, however, shall operate
to void or nullify any general release language contained in the Agreement and
General Release.

 



3

 

 

9.                No Admission of Wrongdoing. Employee agrees neither this
Agreement and General Release nor the furnishing of the consideration for this
Agreement and General Release shall be deemed or construed at any time for any
purpose as an admission by Employer of any liability or unlawful conduct of any
kind.

 

10.              Non-Disparagement. Employee and Employer (through its officers
and directors) agree not to disparage the other party, and the other party’s
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation; provided that both Employee and Employer may respond accurately and
fully to any question, inquiry or request for information when required by legal
process and provided further that nothing in this Section 10 shall preclude
Employer or Employee from making truthful statements that are reasonably
necessary or to enforce or defend the party’s rights under this Agreement and
General Release.

 

11.              Amendment. This Agreement and General Release may not be
modified, altered or changed except upon express written consent of both parties
wherein specific reference is made to this Agreement and General Release.

 

12.              Entire Agreement. This Agreement and General Release and the
Confidentiality Agreement (as defined in the Employment Agreement) sets forth
the entire agreement between the parties hereto and fully supersedes any prior
agreements or understandings between the parties; provided, however, that
notwithstanding anything in this Agreement and General Release, the provisions
in the Employment Agreement which are intended to survive termination of the
Employment Agreement, including but not limited to those contained in Section 11
thereof, shall survive and continue in full force and effect. Employee
acknowledges Executive has not relied on any representations, promises, or
agreements of any kind made to Executive in connection with Executive’s decision
to accept this Agreement and General Release.

 

13.              ADEA. Employee understands and acknowledges that Employee is
waiving and releasing any rights Executive may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing
and voluntary. Employee understands and agrees that this waiver and release does
not apply to any rights or claims that may arise under the ADEA after the date
Executive signs this Agreement and General Release. Employee understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Employee was already entitled. Employee
further understands and acknowledges that Employee has been advised by this
writing that nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law.

 

[signature page follows]

 

4

 

 

EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.

 

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD. IN THE EVENT EMPLOYEE SIGNS
THIS AGREEMENT AND GENERAL RELEASE AND RETURNS IT TO THE COMPANY IN LESS THAN
THE TWENTY-ONE (21) DAY PERIOD IDENTIFIED ABOVE, EMPLOYEE HEREBY ACKNOWLEDGES
THAT EMPLOYEE HAS FREELY AND VOLUNTARILY CHOSEN TO WAIVE THE TIME PERIOD
ALLOTTED FOR CONSIDERING THIS AGREEMENT AND GENERAL RELEASE.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
EMPLOYMENT AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
EMPLOYER.

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 





  ELOXX PHARMACEUTICALS, INC.           By:         Name:       Its:            
  Date:             EXECUTIVE                   Robert Ward             Date:  
 



  

 

